                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


MARVIN SPENCER,                           Case No. 17-cv-5035 (DSD/TNL)

                  Plaintiff,

v.

JOEL L. BROTT, Sheriff; DR. TODD
LEONARD, Physician; MICHELL SKROCH,
BSIU/CCHD Nursing Dir.; GWEN BLOSSOM
ENGLAND, CNP, RN; DR. DIANA
VANDERBEEK, Assistant Physician; CAPT.
TOM ZERWAS; SGT. TRAVIS LINDSTROM;
SGT. BRAD BOHN, Badge #3419; C/O JIM
ROURKE, Badge #3341; C/O ANNE HERBST,
Badge #3473; C/O JOHNNIE GILBERT; C/O
LISA SHORE, Badge #2163; C/O JOSHUA
JESBERG, Badge #3304; C/O CATHERINE
KOCH, Badge #2145; C/O OLUWASEUN
JIBOWU, Badge #3397; C/O DENISE COOK;
C/O TAMMY BOROS; C/O NICHOLAS
SIMON, Badge #3384; C/O LOGAN BARRETT,
Badge #3305; C/O YVONNE ADAMS, Badge
#1757; C/O AMY KAHLER, Badge #1901; C/O
DAN WORBER, Badge #3360; C/O LAURA
HOLMQUIST, Badge #1719; and C/O LORI
BENNETT, Badge #1409,

                  Defendants.


MARVIN SPENCER,                           Case No. 17-cv-5220 (DSD/TNL)

                  Plaintiff,

v.

JOEL L. BROTT, Sheriff; DR. TODD
LEONARD, Physician; MICHELL SKROCH,
BSIU/CCHD Nursing Dir.; GWEN BLOSSOM
ENGLAND, CNP, RN; DR. DIANA
VANDERBEEK, Assistant Physician; CAPT.
TOM ZERWAS; SGT. ARIC HANSON, Badge


                                    1
 #3401; SGT. REBECCA BEAL, Badge #3418;
 SGT. TRAVIS LINDSTROM, Badge #; SGT.
 BRAD BOHN, Badge #3419; C/O JIM
 ROURKE, Badge #3341; C/O ANNE HERBST,
 Badge #3473; C/O JOHNNIE GILBERT, Badge
 #; C/O LISA SHORE, Badge #2163; C/O
 JOSHUA JESBERG, Badge #3304; C/O
 CATHERINE KOCH, Badge #2145; C/O
 OLUWASEUN JIBOWU, Badge #3397; C/O
 DENISE COOK; C/O TAMMY BOROS, Badge
 #; C/O NICHOLAS SIMON, Badge #3384; C/O
 LOGAN BARRETT, Badge #3305; C/O
 YVONNE ADAMS, Badge #1757; C/O AMY
 KAHLER, Badge #1901; C/O DAN WORBER,
 Badge #3360; C/O LAURA HOLMQUIST,
 Badge #1719; C/O LORI BENNETT, Badge
 #1409; C/O CHRISTOPHER HANSEN, Badge
 #1074; C/O THERESA KLINGE, Badge #;
 JENNIE R. THOMPSON, RN; GWENDOLYN
 BLOSSOM ENGLAND, RN; ALYSSA
 PFEIFER, RN; MICHELLE SKROCH, RN;
 MINDI JOHNSON, CMA; BRIONY BOHN,
 LPN; CASSANDRA JAMES, RN; and KAYLA
 HERTENSTEIN, RN,

                       Defendants.


                                           ORDER


       On April 24, 2019, the Court received 30 received completed Marshal Service Forms

(USM-285) from pro se Plaintiff Marvin Spencer along with a letter request for additional forms

(ECF No. 53 in No. 17-cv-5035; ECF No. 33 in 17-cv-5220). The Court also received a self-styled

“Motion to Correct the Errors in Spencer v. Brott II” (ECF No. 32 in No. 17-cv-5220).




                                               2
                                     I. MARSHAL SERVICE FORMS

         As stated above, the Court is in receipt of 30 completed Marshal Service Forms for these

consolidated actions. 1 Of the forms received, 14 of them were for currently named Defendants; 6

of them were for Defendants Plaintiff had previously voluntarily dismissed; and 10 of them were

for individuals not named in either Spencer I or Spencer II. Plaintiff now requests an additional

21 forms. (ECF No. 53 in No. 17-cv-5035; ECF No. 33 in 17-cv-5220.)

         The are 12 remaining Defendants for which the Court has not received completed Marshal

Service Forms: C/O Tammy Boros, C/O Nicholas Simon, Sgt. Aric Hanson, Sgt. Rebecca Beal,

C/O Christopher Hansen, C/O Theresa Klinge, C/O Jennie R. Thompson, Alyssa Pfeifer, Mindi

Johnson, Briony Bohn, Cassandra James, and Kayla Hertenstein. The Court will grant Plaintiff’s

letter request for additional forms in part, and provide him with 15 forms. 2

         Within 30 days from the date of this Order, Plaintiff must timely submit a properly

completed Marshal Service Form (Form USM-285) for each of these 12 remaining

Defendants. See Lee v. Armontrout, 991 F.2d 487, 489 (8th Cir. 1993) (per curiam) (noting that

it is the pro se plaintiff’s responsibility to provide proper addresses for service on [the

defendants]”). If Plaintiff fails to comply with this deadline, it will be recommended that these

Defendants be dismissed from these matters for lack of prosecution. See Fed. R. Civ. P. 41(b).

                                          II. MOTION TO AMEND

         Plaintiff has also filed a “Motion to Correct the Errors in Spencer v. Brott II” (ECF No. 32

in No. 17-cv-5220), which the Court has interpreted as a motion to amend the Complaint in

Spencer II. See Stone v. Harry, 364 F.3d 912, 915 (8th Cir. 2004). As best as this Court is able to



1
  Spencer v. Brott et al., 17-cv-5035 (“Spencer I”) and Spencer v. Brott et al., 17-cv-5220 (“Spencer II”), were
consolidated on January 23, 2019. (See ECF No. 32 in No. 17-cv-5035; ECF No. 16 in No. 17-cv-5220.)
2
  This includes three extra forms in case Plaintiff makes errors while completing these forms.

                                                          3
tell, Plaintiff appears to be asserting that all Defendants in Spencer II were incorrectly named

because “the person helping [him] put the wrong defendant’s [sic] names down in error.” (ECF

No. 32 at 1 in No. 17-cv-5220.) Plaintiff states that Spencer II should have named “United States

Government Defendants to include U.S. Marshal’s Service employee’s [sic] located at 300 South

4th Street, Minneapolis, Minnesota 55615.” (ECF No. 32 at 1 in No. 17-cv-5220.) Plaintiff states

that five U.S. Marshals will be named as defendants in an amended complaint. Plaintiff also states

that he will be naming “Correction Corporation of America” as a defendant. (ECF No. 32 at 1 in

No. 17-cv-5220.)

       Plaintiff has not provided a proposed amended pleading. Therefore, the Court denies

Plaintiff’s motion to amend without prejudice. See, e.g., United States ex rel. Ambrosecchia v.

Paddock Labs., LLC, 855 F.3d 949, 956 (8th Cir. 2017); Glickert v. Loop Trolley Transp. Dev.

Dist., 792 F.3d 876, 880 (8th Cir. 2015); In re 2007 Novastar Fin. Inc., Sec. Litig., 579 F.3d 878,

884-85 (8th Cir. 2009).

                                          III. ORDER

       Based on the foregoing, IT IS HEREBY ORDERED that:

           1. Plaintiff’s letter request (ECF No. 53 in No. 17-cv-5035; ECF No. 33 in No. 17-cv-
              5220) is GRANTED IN PART and DENIED IN PART.

           2. Within 30 days from the date of this Order, Plaintiff must submit a properly
              completed Marshal Service Form (USM-285) for Defendants C/O Tammy Boros,
              C/O Nicholas Simon, Sgt. Aric Hanson, Sgt. Rebecca Beal, C/O Christopher
              Hansen, C/O Theresa Klinge, C/O Jennie R. Thompson, Alyssa Pfeifer, Mindi
              Johnson, Briony Bohn, Cassandra James, and Kayla Hertenstein.

           3. 15 Marshal Service Forms will be provided to Plaintiff by the Court.

           4. If Plaintiff fails to comply with this deadline, it will be recommended that
              Defendants C/O Tammy Boros, C/O Nicholas Simon, Sgt. Aric Hanson, Sgt.
              Rebecca Beal, C/O Christopher Hansen, C/O Theresa Klinge, C/O Jennie R.
              Thompson, Alyssa Pfeifer, Mindi Johnson, Briony Bohn, Cassandra James,
              and Kayla Hertenstein be dismissed for failure to prosecute.


                                                4
            5. Plaintiff’s “Motion to Correct the Errors in Spencer v. Brott II” (ECF No. 32 in No.
               17-cv-5220) is DENIED WITHOUT PREJUDICE.



Date: May      16      , 2019                                s/ Tony N. Leung
                                                     Tony N. Leung
                                                     United States Magistrate Judge
                                                     District of Minnesota


                                                     Spencer v. Brott et al.
                                                     Case No. 17-cv-5035 (DSD/TNL)

                                                     Spencer v. Brott et al.
                                                     Case No. 17-cv-5220 (DSD/TNL)




                                                 5
